Raucci, J. This claim in the amount of $337.00 has been made because of a lapsed appropriation. The Respondent filed an answer and raised an affirmative defense of setoff based upon the fact that the Illinois Commerce Commission, an agency of the State of Illinois, has a claim against the Claimant for $10,773.00. The claim was set for hearing before our commissioner on October 21,1985. The parties appeared before the commissioner. The Claimant had no evidence to present. No testimony was taken. The matter was presented to the commissioner on the materials and documents in the file. The file contains a departmental report from the Illinois Commerce Commission, which has been submitted as evidence pursuant to Rule 21 of the Court of Claims. In accordance with that rule, this report is prima facie evidence of the matters contained in the report. The departmental report from the Illinois Commerce Commission shows that the Illinois Commerce Commission purchased $10,773.00 in prepaid tickets from the Claimant. Subsequently, the Claimant airline was shut down, and thereafter the Claimant airline filed proceedings in bankruptcy. The prepaid tickets were, therefore, not honored. Based upon the report and the record in this matter, and based upon the fact that the Claimant is unable to present any evidence to contradict the departmental report, the claim should be denied. It is therefore ordered, adjudged and decreed that the claim is denied, with prejudice.